                                                                Case 2:20-cv-00339-APG-DJA Document 16
                                                                                                    15 Filed 10/06/20
                                                                                                             10/05/20 Page 1 of 2




                                                            1    FISHER & PHILLIPS LLP
                                                                 BRIAN L. BRADFORD, ESQ.
                                                            2    Nevada Bar No. 9518
                                                                 300 S. Fourth Street
                                                            3
                                                                 Suite 1500
                                                            4    Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                            5    E-Mail Address: bbradford@fisherphillips.com
                                                                 Attorney for Defendant,
                                                            6    Full Spectrum Laser LLC
                                                            7
                                                                                       UNITED STATES DISTRICT COURT
                                                            8
                                                                                                DISTRICT OF NEVADA
                                                            9
                                                                 FREDERICK SCOTT FISCHER,             )           Case No. 2:20-cv-00339-APG-DJA
                                                           10                                         )
                                                                                     Plaintiff,       )           STIPULATION AND ORDER TO
                                                           11                                         )           EXTEND DISCOVERY (First
                                                                 v.                                   )           Request)
FISHER & PHILLIPS LLP
                        300 S. Fourth Street, Suite 1500




                                                           12                                         )
                          Las Vegas, Nevada 89101




                                                           13    FULL SPECTUM LASER LLC,              )
                                                                                                      )
                                                           14                        Defendant.       )
                                                                 ____________________________________ )
                                                           15

                                                           16            IT IS HEREBY STIPULATED AND AGREED, by and between the parties’

                                                           17    counsel of record, that discovery deadlines in the Scheduling Order (ECF No. 13) be

                                                           18    extended ninety (90) days as follows:

                                                           19            Discovery Deadline                           January 25, 2021 (January 24,
                                                                                                                      2021 is a Sunday)
                                                           20
                                                                         Dispositive Motion Deadline                  February 24, 2021
                                                           21

                                                           22            Joint Pretrial Order                         March 26, 2021 or 30 days
                                                                                                                      from the ruling on a
                                                           23                                                         dispositive motion
                                                           24            This is the first request for an extension of these deadlines. The parties provide
                                                           25    the following information to the Court regarding the proposed extension of the
                                                           26    discovery deadline.
                                                           27

                                                           28

                                                                                                            -1–
                                                                 FP 38779817.1
                                                                Case 2:20-cv-00339-APG-DJA Document 16
                                                                                                    15 Filed 10/06/20
                                                                                                             10/05/20 Page 2 of 2




                                                            1                                  Discovery Completed To Date

                                                            2            The parties have served their Initial Disclosures and supplements thereto. The

                                                            3    parties have served written discovery and are awaiting responses.

                                                            4                             Remaining Discovery To Be Completed

                                                            5            Upon receipt of the discovery responses, the parties will be required to address

                                                            6    any discrepancies and/or deficient discovery responses. In addition, the parties will

                                                            7    need to time to address any third-party discovery and obtain deposition testimony.

                                                            8          Reasons Discovery Could Not Be Completed Within The Existing Deadline

                                                            9            Each parties’ respective counsel has been required to adjust the litigation
                                                           10    schedule to accommodate inevitable changes in various matters due to the COVID-19

                                                           11    pandemic. This factor has also affected the ability to obtain relevant documents and
FISHER & PHILLIPS LLP
                        300 S. Fourth Street, Suite 1500




                                                           12    evaluate potential witnesses that may be pertinent to this action.
                          Las Vegas, Nevada 89101




                                                           13            This is the parties’ first request for an extension of the discovery deadline date

                                                           14    and is not made to delay this matter. Based upon the foregoing, the parties believe

                                                           15    there is good cause for the requested extension.

                                                           16            This is the first request for an extension of these deadlines.

                                                           17    FISHER & PHILLIPS LLP                        THE VERSTANDIG LAW FIRM, LLC

                                                           18
                                                                 /s/ Brian L. Bradford, Esq.                  /s/ Maurice VerStandig, Esq.
                                                           19
                                                                 BRIAN L. BRADFORD, ESQ.                      Maurice VerStandig, Esq.
                                                           20    300 South Fourth Street                      1452 W. Horizon Ridge Pkwy, #665
                                                                 Suite 1500                                   Henderson, NV 89012
                                                           21    Las Vegas, Nevada 89101                      Attorney for Plaintiff
                                                                 Attorneys for Defendant
                                                           22    Full Spectrum Laser LLC
                                                           23
                                                                                                        IT IS SO ORDERED:
                                                           24
                                                                                                        ______________________________________
                                                           25                                           UNITED STATES MAGISTRATE JUDGE
                                                           26                                                   October 6, 2020
                                                                                                        Dated:__________________________
                                                           27

                                                           28

                                                                                                              -2–
                                                                 FP 38779817.1
